COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ABATEMENT ORDER

Appellate case name:       Cigna Healthcare of Texas, Inc., Cigna Health and Life Insurance
                           Company, and Connecticut General Life Insurance Company v. SJ
                           Associated Pathologists, PLLC

Appellate case number:     01-20-00156-CV

Trial court case number: 2019-79138

Trial court:               190th District Court of Harris County

        Appellee, SJ Associated Pathologists, PLLC, has filed an unopposed motion to abate this
interlocutory appeal because the underlying lawsuit has been removed to federal court. Once a
case is removed to federal court, “the State court shall proceed no further unless and until the case
is remanded.” 28 U.S.C. § 1446(d). Accordingly, the motion to abate the appeal is GRANTED.
This appeal is abated, treated as a closed case, and removed from this Court’s active docket. The
appeal will be reinstated on this Court’s active docket upon any party demonstrating that the
federal court has revested jurisdiction to the state court by (1) executing an order remanding the
action back to state court and (2) mailing a certified copy of the remand order to the state court.
See Quaestor Invs., Inc. v. Chiapas, 997 S.W.2d 226, 229 (Tex. 1999).
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_____
                                Acting individually


Date: ___March 26, 2020____